Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 1 of 41

ELECTRONICALLY FILED
2020 May 22 AM 9:11
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

 

Court: Wyandotte County District Court

Case Number: 2020-CV-000306

Case Title: Dominic Williams vs. Life Care Centers of America
Ine
Type: SUMMONS / LIFE CARE CENTERS OF AMERICA, INC
SO ORDERED.

et Te,

a gas Kish 0 Lu

fey
7)
HETAG we

/s/ Clerk of District Court

mp ee

yun i i, 7

ss

Electronically signed on 2020-05-22 09:11:22 page 1 of 2

EXHIBIT

 
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 2 of 41

ELECTRONICALLY FILED
2020 May 20 PM 12:48
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY KANSAS

DOMINIC WILLIAMS
Plaintiff,

vs.

Case No.
LIFE CARE CENTERS OF

AMERICA, INC. (D/B/A LIFE
CARE CENTER OF KANSAS CITY

ee i i i al

Defendant

PETITION
Plaintiff asserts the following Petition against the above named Defendant as follows:
I, ‘THE PARTIES. |

1. Plaintiff is a citizen of the United States.

2. Defendant Life Care Centets of America, Inc. (hereafter referred to as
“LCCA”) is a corporation registered to do business in Kansas and operates a location called
“Life Care Center of Kansas City” at 3231 West 61st Street in Kansas City, Kansas..

II. JURISDICTION AND VENUE.

3, The jurisdiction of the Wyandotte County District Court is invoked because
the claims of the Plaintiff atise under the statutes and laws of the State of Kansas.

4. Venue in the District Court of Wyandotte County Kansas is propet because

Wyandotte County is where the claims atose, and where LCCA is doing business.
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 3 of 41

II]. STATEMENT OF FACTS.

5. Plaintiff began her employment with LCCA in May of 2019 as a Certified
Nutse Assistant (“CNA”).

6. Plaintiff worked as a CNA at LCCA’s facility at 3231 W 61st Street in Kansas
City, Kansas (hereafter referred to as “Kansas City Location”).

7. Plaintiff's direct supervisor at the Kansas City Location was Director of
Nursing Margaret Jones.

8. LCCA’s operation of the Kansas City Location is subject to the “Kansas Adult
care home Act” described in K.S.A. 39-924 (hereafter “the Act”).

9. The Kansas City Location is an “Adult care home” as defined in K.S.A. 39-
923.

10. As an Adult cate home, the Kansas City Location was subject to oversight and
investigation by the Kansas Department of Health and Environment and/or the Kansas
Department for Aging and Disability Services (hereafter collectively referred to as “Kansas
Oversight Agency”).

11. On August 11, 2019, Plaintiff arrived at the Kansas City Location for her 2:00
p.m. shift.

12, On August 11, 2019, there were several inspectors (about 6 or 7) from the
Kansas Ovetsight Agency at the Kansas City Location.

13. The inspectors were conducting an investigation of the Kansas City Location

pursuant to the Act.
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 4 of 41

14. The inspectors asked Plaintiff if they could speak to her as part of their
investigation. .

15. Plaintiff participated and cooperated in the investigation by answering the
inspectors’ questions, and showing them vatious things, which pertained to (among othet
things) the following resident care issues:

a) The smell of urine at the Kansas City Location;

b) checking residents for bruising,

c) lack of supplies in the supply room;

d) lack of adequate staffing;

e) secutity of narcotics; and

f) why the machine for lifting residents was not being used.

16. Plaintiff answered the inspectors’ questions truthfully, even though she knew
het answets would be viewed negatively by LCCA and likely would result in an adverse
investigation and conclusions by the Kansas Oversight Agency.

17. Within the next few weeks, upon information and belief, LCCA received the
results of the investigation by the Kansas Oversight Agency that Plaintiff participated and
cooperated in.

18. As part of receiving the investigation results, LCCA [specifically to include
Margaret Jones and LCCA Human Resoutces representative Roxie Vaughns] learned of the
answers and participation and cooperation by Plaintiff and saw that such participation and

cooperation contributed to the adverse results.
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 5 of 41

19. The results of the investigation of the Kansas City Location -- an
investigation which Plaintiff participated and cooperated in -- included negative findings as
to LCCA.

20. LCCA [and particularly Vaughns and Jones] were aggravated with Plaintiff
for her truthful participation and cooperation in the investigation.

21. Within weeks of Plaintiffs participation and cooperation in the investigation,
Jones asked Plaintiff to come into her office and, once there, indicated: “Well, Ms. Williams,
Roxie and I have decided to terminate you.”

22, When Plaintiff asked Jones why she was being terminated, Jones had no
answer.

23. Plaintiff believes the sole reason for her firing was because of her participation
and cooperation in the investigation as detailed above.

24. Plaintiff has suffered lost wages, damage to her reputation, and economic and
emotional damages from being fired by LCCA. |
III. PLAINTIFF’S CAUSE OF ACTION FOR VIOLATION OF K.S.A. 39-1432.

25. Plaintiff hereby incorporates the foregoing paragraphs by reference.

26. Plaintiff participated and cooperated in an investigation. of the Kansas City
Location by the Kansas Oversight Agency.

27. K.S.A. 39-1432 prohibits an employer from terminating its employee for
participating and cooperating in an investigation by the Kansas Oversight Agency as to an

Adult care home.
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 6 of 41

28, K.S.A, 39-1432 authorizes a court to award damages and temedies, including
attotney fees, to an employee who is fired for participating ot cooperating with an
investigation of an Adult care home by the Kansas Oversight Agency.

29. LCCA violated K.S.A. 39-1432 by firing Plaintiff for her patticip ation and
cooperation with the investigation by the Kansas Oversight Agency.

30. As a direct and proximate result of LCCA’s conduct, Plaintiff has sustained
and will continue in the future to sustain damages in the form of lost income, emotional
pain, suffering, mental anguish, reputational damage, inconvenience, and loss of enjoyment
of life.

31. Plaintiff is entitled to all damages recoverable pursuant to K.S.A. 39-1432,
including economic and emotional distress damages, pre and post-judgment interest, |
attorneys’ fees and any other relief the Court deems just and equitable.

WHEREFORE, Plaintiff prays for judgment against LCCA for all damages
recoverable undet K.S.A. 39-1432, including her attorney fees, the costs of this action,
reinstatement to the former or equivalent position she had with LCCA, and such other and
further relief as the Court may deem just and propet.

IV. PLAINTIFF'S CAUSE OF ACTION FOR RETALIATORY DISCHARGE.

32. Plaintiff hereby incorporates the foregoing patagraphs by reference.

33. Before and at the time of the investigation by the Kansas Oversight Agency
(described herein above), LCCA was engaging in activities that wete in violation of rules,

regulations and the law pertaining to public health, safety, and the general welfare, to wit, not
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 7 of 41

providing adequate care and oversight over residents of its Kansas City Location (hereafter
“Inadequate Care”’).

34. As part of the above-described investigation by the Kansas Oversight Agency,
Plaintiff repotted on the Inadequate Care in truthfully answering questions by the Kansas
Oversight Agency, and providing other information pertinent to the investigation.

35. LCCA was aware of Plaintiffs reporting to the Kansas Oversight Agency as to
the Inadequate Care.

36. Plaintiffs reporting contributed to LCCA being found, by the Kansas
Oversight Agency, to have engaged in the Inadequate Care.

37. LCCA was aggravated and upset by Plaintiffs reporting.

38. Within weeks of LCCA learning of Plaintiffs reporting, Plaintiff was fired.

39. Plaintiff was fired in retaliation for her reporting to the Kansas Oversight
Agency.

40. When Plaintiff was fired, she was not told the reason for her firing and, when
she asked why, she was provided no answer.

41. LCCA’s termination of PlaintifPs employment violated Kansas common law.

42. Asa direct and proximate result of LCCA’s conduct, Plaintiff has sustained
and will continue in the future to sustain damages in the form of lost income, emotional

pain, suffering, mental anguish, reputational damage, inconvenience, and loss of enjoyment

of life.
Case 2:20-cv-02362-SAC-JPO Document1-1 Filed 07/23/20 Page 8 of 41

43. Plaintiff is entitled to all damages recoverable under Kansas common law,
including economic and emotional distress damages, pre and post-judgment interest, and any
other relief the Court deems just and equitable.

WHEREFORE, Plaintiff prays for judgment against LCCA for all damages
recoverable under Kansas common law, including her attorney fees, the costs of this action,
reinstatement to the former or equivalent position she had with LCCA, and such other and

further relief as the Court may deem just and proper.

V. DEMAND FOR JURY TRIAL.

Plaintiff hereby demands a trial by jury for the foregoing causes of action.
Respectfully submitted:

By: _/s/ Patrick G, Reavey ;
Patrick G. Reavey, KS# 17291
Kevin Koc KS# 24953
Livestock Exchange Building
1600 Genessee, Suite 303
Kansas City, MO 64102
Ph: 816.474.6300
Fax: 816.474.6302
Email: preavey@reaveylaw.com
Email: kkoc@reaveylaw.com
Website: www.reaveylaw.com
ATTORNEYS FOR PLAINTIFF
Case 2:20-cv-02 20 Page 9 of 41

    

 

os A rR oe Se Sn
Ju ait} 9 a
Reavey Law LLC : t We Fy
Fierce Advocacy -+ Integrity 7019 1120 OO00 9481 1350 Mae RS ‘quel doe.

 

 

The Livestock Exchange Building
1600 Genessee, Suite 303
Kansas City, MO 64102

LIFE CARE CENTERS OF AMERICA,
INC.
cio CORPORATION SERVICE COMPANY
2900 SW WANAMAKER DRIVE
SUITE 204
EDOPERA, ] KS 66614

re . oe ie, Tepe 4 Bed tytfielfutgy abellfen 1; fifty th HL tattea fT
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 10 of 41

ELECTRONICALLY FILED
20 Jun 03 PM 12:46

A0ZRRA-AQIANANDOTTE COUNTY DISTRICT COURT

CASE NUMBER: 2020-CV-000306
RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

| hereby certify that | served a copy of this summons and a copy of the petition on:

LIFE CARE CENTERS OF AMERICA, INC.

c/o CORPORATION SERVICE COMPANY
2900 SW WANAMAKER DRIVE SUITE 204
TOPEKA, KS 66614

in the following manner:

_____(1) Personal Service-onthe __s day of , 2020, by
delivering or offering to deliver the documents to the above-named person;

_____(2) Residence Service-onthe ___ day of , 2020, by
leaving the documents at the dwelling or usual place of abode of the above-
named person, with some person of suitable age and discretion who resides
there;

___(3) Residence Service - onthe __ day of , 2020, by
leaving a copy of the documents at the dwelling or usual place of abode of
the above-named person and mailing to that person by first-class mail a
notice that the copy has been left at the individual’s dwelling or place of
abode;

X_(4) ‘Return Receipt Delivery - by causing to be delivered on the 26th day of MAY
2020, the documents by return receipt delivery to the above-named
person at the following address:

2900 SW WANAMAKER DRIVE, SUITE 204, TOPEKA, KS 66614
with delivery being made by the following person or entity:
United States Postal Service.
A copy of the return receipt evidencing delivery is attached to this Return

 

 

of Service.

____(5) _ Return Receipt Delivery Refused - by mailing on the day
of , 2020, the documents by first-class, postage
prepaid, to the above-named person at the following address:

___(6) Other Method of Service - (Describe other method of service
allowed by law).

7) NoService. The above-named person was not served for the following

reason(s):

 
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 11 of 41

Service by a Person other than a Law Enforcement Officer in Kansas
Affidavit of Service

STATE OF MISSOURI _ )
) ss.
COUNTY OF Jackson )

|, Patrick G. Reavey, swear or affirm that the foregoing Return on Service of
Summons is true and correct.

Executed on June, 2020.

JA

\

Subscribed and sworn to before me this 3Ad day of June, 2020.

TET —_
RANDY TOLLE
Notary Public - Notary Seal j t ats

tate of Missouri
Commissioned for Jackson Cou!
My Commission Expires: October 13, 2023
Commission Number: 11279780

 

 

 

 

 

2020-cv-000306
/
Case 2:20-cv- -
Cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 12 of 41

  
  
  

 
 

  
 
   
 

h COMPLETE THIS SECTION ON DELIVERY

 
 

w:Complete items 1, 2, and 3.

a Print your name-and-addrese on the reverse _
so thiat we can return the card to you.

 

   

  
 

G. Date of Delivery

 

 

 

 

w Attach this card to the back of the mailpiece, A aeawved by (Printed Name)

__oron the front If space permits, 1Greetues AML OS S)2i

r 4. Article en to: ° oo NS. is delivary address different from Item 17 C1 Yes - :
L cca if YES, enter delivery address below: = [) No |

%% Con. SEPM OO

 

 

 

 

it i in ii tN [sera me sey Se

  
 
  

 

 

 

iiled Mall®
9590 9402 5761 0003. TC Certified Mall Restricted Delivery © Return Receipt for '
| (1 Collect on Delivery : o Marchand aftrmation'© A
2. Article Number, (Transfer from service Is fabe) a 5 Cole Mal on Delivery Restricted Delivery saree rene
oO} a Mi at tricted Dally eatricted Delivery
fe 120 g000 T4aL 2350 rsa este Deter

 

| Ps PS Form 38111 ‘duly 2015 PSN 7580- -02-000-0059 Domestic Return Racelpt ;
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 13 of 41

ELECTRONICALLY FILED
2020 Jun 08 AM 8:50

CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT

CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

DOMNIC WILLIAMS,

Plaintiff,
v.

LIFE CARE CENTERS OF
AMERICA, INC, d/b/a LIFE CARE
CENTER OF KANSAS CITY,

Defendants.

Case No. 2020-CV-000306

Nee ee eee

ENTRY OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL

COME NOW Sean M. Sturdivan and Kaitlin Marsh-Blake, of the law firm Sanders Warren

Russell & Scheer LLP, and hereby enter their appearance for Defendant Life Care Centers of

America, Inc. in the above-captioned matter.

Sean M. Sturdivan is hereby designated as lead counsel in this matter.

Respectfully submitted,
SANDERS WARREN RUSSELL & SCHEER LLP

/s/ Sean M. Sturdivan

Sean M. Sturdivan KS #21286
Kaitlin Marsh-Blake KS #26462
40, Corporate Woods

9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@dswrslip.com

Email: k.marsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

 
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 14 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 8" day of June, 2020, the foregoing was filed with the Clerk of
the Court using the Kansas Courts eFiling system, which will send notice of electronic filing to all
counsel of record.

Patrick G. Reavey

Reavey Law LLC

The Livestock Exchange Building
1600 Genessee, Suite 303

Kansas City, Missouri 64102
Phone: (816) 474-6300

Email: preavey@reaveylaw.com
ATTORNEYS FOR PLAINTIFF

 

/s/ Sean M. Sturdivan
ATTORNEY
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 15 of 41

ELECTRONICALLY FILED
2020 Jun 09 AM 11:55
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

 

Court:

Wyandotte County District Court

Case Number: 2020-CV-000306

Case Title: Dominic Williams vs. Life Care Centers of America
Ine
Type: Clerk's 14-Day Extension of Time

SO ORDERED.

Wa,
ae! Cogs,

Ne

/s/ Clerk of District Court

Electronically signed on 2020-06-09 11:54:55 page 1 of 3
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 16 of 41

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
DOMNIC WILLIAMS,

Plaintiff,
Vv. Case No. 2020-CV-000306
LIFE CARE CENTERS OF
AMERICA, INC. d/b/a LIFE CARE
CENTER OF KANSAS CITY,

Nee ee ee

Defendants.
CLERK’S 14-DAY EXTENSION OF TIME

On application of Sean M. Sturdivan of Sanders Warren Russell & Scheer LLP, lead
attorney for Defendants Life Care Centers of America, Inc. (“Life Care”), said Defendant is
granted an additional fourteen (14) days to plead or otherwise respond to Plaintiff's Petition for
Damages pursuant to Supreme Court Rule 113. Defendant Life Care was served with the Petition
on May 26, 2020, making its response previously due on June 16, 2020. Defendant Life Care’s

response is now due on or before June 30, 2020.

Respectfully submitted,
SANDERS WARREN RUSSELL & SCHEER LLP

/s/ Sean M. Sturdivan

Sean M, Sturdivan KS #21286
Kaitlin Marsh-Blake KS #26462
40, Corporate Woods

9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@swrsllp.com

Email: k,marsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

 

 
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 17 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 8" day of June, 2020, the foregoing was filed with the Clerk of
the Court using the Kansas Courts eFiling system, which will send notice of electronic filing to all
counsel of record.

Patrick G, Reavey

Reavey Law LLC

The Livestock Exchange Building
1600 Genessee, Suite 303

Kansas City, Missouri 64102
Phone: (816) 474-6300

Email: preavey(@reaveylaw.com
ATTORNEYS FOR PLAINTIFF

/s/ Sean M. Sturdivan
ATTORNEY

 
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 18 of 41

ELECTRONICALLY FILED
2020 Jun 29 AM 10:59
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
DOMINIC WILLIAMS,

Plaintiff,
v. Case No. 2020-CV-000306
LIFE CARE CENTERS OF
AMERICA, INC. d/b/a LIFE CARE
CENTER OF KANSAS CITY,

Defendants.

Nm Nome ee ee ee eee Ne”

REQUEST FOR STATEMENT OF MONETARY DAMAGES

COMES NOW Defendant Life Care Centers of America, Inc., by and through undersigned
counsel, and pursuant to Kansas Supreme Court Rule 118, requests that the Plaintiff in the above-
captioned matter file and serve on Defendant, within fourteen (14) days after receipt of this
Request, a written statement stating the actual amount of monetary damages being sought in

Plaintiffs Petition for Damages against Defendant.

Respectfully submitted,
SANDERS WARREN RUSSELL & SCHEER LLP

/s/Kaitlin M. Marsh-Blake

Sean M. Sturdivan KS #21286
Kaitlin Marsh-Blake KS #26462
40, Corporate Woods

9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@swrsllp.com

Email: k.marsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

 
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 19 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 29" day of June, 2020, the foregoing was filed with the Clerk
of the Court using the Kansas Courts eFiling system, which will send notice of electronic filing to
all counsel of record.

Patrick G. Reavey

Reavey Law LLC

The Livestock Exchange Building
1600 Genessee, Suite 303

Kansas City, Missouri 64102
Phone: (816) 474-6300

Email: preavey@reaveylaw.com
ATTORNEYS FOR PLAINTIFF

/s/Kaitlin M. Marsh-Blake
ATTORNEY
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 20 of 41

ELECTRONICALLY FILED
2020 Jun 29 AM 10:58
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
DOMINIC WILLIAMS,

Plaintiff,
v. Case No. 2020-CV-000306
LIFE CARE CENTERS OF
AMERICA, INC. d/b/a LIFE CARE
CENTER OF KANSAS CITY,

Nee ee ee ee ee ee ee” ee”

Defendants.
DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

COMES NOW Defendant Life Care Centers of America, Inc. (“LCCA”), by and through

undersigned counsel, and for its Answer and Affirmative Defenses, states as follows:
I. THE PARTIES

1. Upon information and belief, Plaintiff was a citizen of the State of Kansas at all relevant
times, LCCA is without sufficient information to admit or deny the remaining allegations of
paragraph 1 of Plaintiffs Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s
response has the effect of a denial.

2. LCCA states that Life Care Centers of America, Inc. is a Tennessee corporation. Defendant
denies the remaining allegations of paragraph 2 of Plaintiffs Petition.
Ul. JURISDICTION AND VENUE

3. LCCA denies that it in any way discriminated or retaliated against Plaintiff in violation of
any statutes or laws of the State of Kansas, including K.S.A. 39-1432. By way of further answer,
LCCA admits that Plaintiff filed a lawsuit claiming violations of K.S.A. 39-1432 and retaliation
under the statutes and laws of Kansas. LCCA denies the remaining allegations of paragraph 3 of

Plaintiff's Petition.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 21 of 41

4, LCCA has removed this case to the United States District Court for the District of Kansas
pursuant to 28 U.S.C. § 1332, 1441, and 1446. LCCA admits that venue is proper in the United
State District Court for the District of Kansas, and denies the remaining allegations contained in
paragraph 4 of Plaintiff's Petition.

IL. STATEMENT OF FACTS

 

5. LCCA admits the allegations contained in paragraph 5 of Plaintiffs Petition.

6. LCCA admits that Plaintiff worked as a CNA at Life Care Center of Kansas City, located
at 3231 W 61* Street in Kansas City, Kansas. LCCA denies the remaining allegations contained
in paragraph 6 of Plaintiff's Petition.

7. LCCA admits that Plaintiff was supervised while working at the Life Care Center of
Kansas City by Margaret Jones, Director of Nursing. LCCA denies the remaining allegations
contained in paragraph 7 of Plaintiff's Petition.

8. Paragraph 8 of Plaintiff's Petition contains a legal conclusion to which a response is not
necessary. To the extent a response is required, LCCA is presently without sufficient information
to admit or deny the allegations contained in paragraph 8 of Plaintiff's Petition and, therefore,
pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

9, Paragraph 9 of Plaintiff's Petition contains a legal conclusion to which a response is not
necessary. To the extent a response is required, LCCA is presently without sufficient information
to admit or deny the allegations contained in paragraph 9 of Plaintiffs Petition and, therefore,
pursuant to Fed. R. Civ. P, 8(b)(5), LCCA’s response has the effect of a denial.

10, Paragraph 10 of Plaintiffs Petition contains a legal conclusion to which a response is not

necessary. To the extent a response is required, LCCA is presently without sufficient information
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 22 of 41

to admit or deny the allegations contained in paragraph 10 of Plaintiffs Petition and, therefore,
pursuant to Fed. R. Civ. P, 8(b)(5), LCCA’s response has the effect of a denial.

11, LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 11 of Plaintiffs Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

12. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 12 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

13. LCCA admits that the Kansas Department for Aging and Disability Services conducted a
Health Survey of the Life Care Center of Kansas City facility in August 2019. LCCA is presently
without sufficient information to admit or deny the remaining allegations contained in paragraph
13 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has
the effect of a denial.

14. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 14 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

15. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 15 and its subparts (a) — (f) of Plaintiff's Petition, and, therefore, pursuant
to Fed, R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

16. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 16 of Plaintiff's Petition, and, therefore, pursuant to Fed, R. Civ. P. 8(b)(5),

LCCA’s response has the effect of a denial.
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 23 of 41

17. LCCA admits that the Health Survey was completed on or about August 22, 2019 and that
Life Care Center of Kansas City received an Amended CMS-2567 Form on or about September 5,
2019, LCCA is presently without sufficient information to admit or deny the remaining allegations
contained in paragraph 17 of Plaintiff’s Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

18. LCCA denies the allegations contained in paragraph 18 of Plaintiff's Petition.

19, LCCA denies the allegations contained in paragraph 19 of Plaintiff's Petition.

20. LCCA denies the allegations contained in paragraph 20 of Plaintiff's Petition.

21, LCCA denies the allegations contained in paragraph 21 of Plaintiffs Petition.

22, LCCA denies the allegations contained in paragraph 22 of Plaintiff’s Petition.

23. LCCA is without sufficient information to admit or deny the allegations of paragraph 23
of Plaintiff's Petition and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the
effect of a denial.

24, LCCA denies the allegations contained in paragraph 24 of Plaintiffs Petition.

IV. PLAINTIFF’S CAUSE OF ACTION FOR VIOLATION OF K.S.A, 39-1432.

25, LCCA incorporates by reference its responses to paragraph 1-24 as if fully set forth herein,

26. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 26 of Plaintiffs Petition, and, therefore, pursuant to Fed. R. Civ, P. 8(b)(5),
LCCA’s response has the effect of a denial.

27, Paragraph 27 of Plaintiffs Petition contains a legal conclusion to which no response is
necessary. To the extent a response is required, LCCA denies that it violated K.S.A. 39-1432 in
any way, that it terminated Plaintiff for a retaliatory reason, or that it discriminated or retaliated

against Plaintiff in violation of any statutes or laws of the State of Kansas.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 24 of 41

28. Paragraph 28 of Plaintiff’s Petition contains a legal conclusion to which no response is
necessary. To the extent a response is required, LCCA denies that it violated K.S.A. 39-1432 in
any way, that it terminated Plaintiff for a retaliatory reason, or that it discriminated or retaliated
against Plaintiff in violation of any statutes or laws of the State of Kansas. By way of further
answer, LCCA denies that Plaintiff is entitled to damages or remedies, including attorney fees,
pursuant to K.S.A. 39-1432.

29, LCCA denies the allegations contained in paragraph 29 of Plaintiff's Petition.

30, LCCA denies the allegations contained in paragraph 30 of Plaintiffs Petition.

31. LCCA denies the allegations contained in paragraph 31 of Plaintiffs Petition, and the
following WHEREFORE clause.

IV. PLAINTIFF’S CAUSE OF ACTION FOR RETALIATORY DISCHARGE

32. LCCA incorporates by reference its responses to paragraph 1-31 as if fully set forth herein.

33. LCCA denies the allegations contained in paragraph 33 of Plaintiff's Petition.

34. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 34 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

35, LCCA denies the allegations contained in paragraph 35 of Plaintiffs Petition.

36. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 36 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

37. LCCA denies the allegations contained in paragraph 37 of Plaintiff's Petition.

38. LCCA denies the allegations contained in paragraph 38 of Plaintiff's Petition.

39. LCCA denies the allegations contained in paragraph 39 of Plaintiffs Petition.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 25 of 41

40. LCCA denies the allegations contained in paragraph 40 of Plaintiff's Petition.
41. LCCA denies the allegations contained in paragraph 41 of Plaintiffs Petition.
42, LCCA denies the allegations contained in paragraph 42 of Plaintiff's Petition.
43. LCCA denies the allegations contained in paragraph 43 of Plaintiff's Petition and the
following WHEREFORE clause.
AFFIRMATIVE DEFENSES

Defendant LCCA’s affirmative and other defenses are set forth below. By stating a
defense, Defendant LCCA does not thereby assume the burden of proof on such defense except to
the extent applicable law requires Defendant to plead and prove the defense in order to avail itself
of the defense. Defendant LCCA reserves the right to assert any additional defenses that arise
during discovery evidence presented at trial.

1, Plaintiff's Petition fails to state a claim or cause of action upon which relief may be
granted and should be accordingly dismissed.

2, Defendant LCCA states that Plaintiff has failed to mitigate her damages herein by,
upon information and belief, failing to use reasonable efforts to seek re-employment.

3. Defendant LCCA states that Plaintiff's claims are barred in whole or in part to the
extent she failed to comply with the jurisdictional and/or procedural prerequisite for any claims in
this action.

4, Defendant LCCA states that Plaintiff unreasonably failed to take advantage of any
preventive or corrective opportunities provided by LCCA.

5. Plaintiff failed to follow the procedures and policies of his employer in reporting

any alleged harassment, discrimination, or retaliation to the appropriate personnel at LCCA, and
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 26 of 41

Plaintiff is therefore barred from recovery against LCCA pursuant to Burlington Industries, Inc. v.
Ellerth, 524 U.S. 742 (1998) and Faragher v. City of Boca Raton, 524 U.S. 775 (1998).

6. Defendant LCCA states that to the extent Plaintiff has failed to satisfy any
conditions precedent which are necessary to maintain her claims, or fail to exhaust administrative
remedies, such claims are barred.

7, Defendant LCCA states that it exercised appropriate business judgment in making
employment decisions, if any, concerning Plaintiff.

8. Defendant LCCA states that Plaintiff's claims for prejudgment interest and non-
economic damages are precluded and those claims should be dismissed.

9, Defendant LCCA states that any employment action taken with respect to Plaintiff
was taken for a legitimate, non-discriminatory, non-retaliatory business reasons, in good faith,
without malicious and without outrageous conduct. Defendant LCCA expressly denies that any
impermissible factor, including any alleged participation in a Health Survey, played a role in any
employment decisions made and/or actions taken, if any, regarding Plaintiff.

10. Defendant LCCA alleges that although it believes it has no liability to Plaintiff, if
the Court finds in favor of Plaintiff, Defendant LCCA is entitled to an offset to any amount of
income continuation paid by or on behalf of any entity, including unemployment benefits.

11. Defendant LCCA states that Plaintiff's damages, if any, were caused by her own
conduct, and/or by her failure to properly perform her job duties,

12. For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
some or all of the claims alleged in the Petition may be barred, in whole or in part, by the applicable

statute of limitations and by laches, waiver, and/or estoppel.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 27 of 41

13, For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
Plaintiff's claims are barred to the extent that this Court lacks subject matter and/or other
jurisdiction over all or portions of Plaintiff's Petition.

14, For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
all events which occurred more than 300 days prior to the filing of Plaintiff's Charge of
Employment Discrimination with the EEOC or any appropriate state or local agency are untimely
under Title VII, and the Kansas Act Against Discrimination, and are not properly assertable in this
action; nor is the Plaintiff entitled to relief under the aforementioned statutes in this action for any
events which occurred more than 300 days prior to the filing of her Charge of Employment
Discrimination.

15, For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
any compensatory or punitive damages are limited to the amounts authorized by Federal or Kansas
law.

16. For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
Plaintiff is not entitled to a jury trial on claims for back pay, front pay, interest or equitable relief.

17. For further answer and defense to Plaintiffs Petition, Defendant LCCA states that
Plaintiffs claims for damages are barred or limited by the after-acquired evidence doctrine.

18. For further answer and defense to Plaintiffs Petition, Defendant LCCA states that
it is entitled to an off-set or credit for any amounts paid by the parties or non-parties to this litigation
to Plaintiff arising out of the incident described in the Petition, including but not limited to
contractual adjustments on medical expenses or unemployment benefits.

19. Any and all allegations not specifically admitted herein are denied.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 28 of 41

20. - Defendant LCCA reserves the right to amend these affirmative defenses as
information is discovered through the course of investigation and discovery.
DEMAND FOR JURY TRIAL

LCCA hereby demands a trial by jury for all triable issues.

Respectfully submitted,
SANDERS WARREN RUSSELL & SCHEER LLP

/s/Kaitlin M. marsh-Blake

Sean M. Sturdivan KS #21286
Kaitlin Marsh-Blake KS #26462
40, Corporate Woods

9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@swrsllp.com

Email: k marsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

 

 
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 29 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 29" day of June, 2020, the foregoing was filed with the Clerk
of the Court using the Kansas Courts eFiling system, which will send notice of electronic filing to
all counsel of record.

Patrick G. Reavey

Reavey Law LLC

The Livestock Exchange Building
1600 Genessee, Suite 303

Kansas City, Missouri 64102
Phone: (816) 474-6300

Email: preavey(@reaveylaw.com
ATTORNEYS FOR PLAINTIFF

 

/s/Kaitlin M. Marsh-Blake
ATTORNEY

10
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 30 of 41

ELECTRONICALLY FILED
2020 Jul 13 PM 1:43
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY KANSAS

DOMINIC WILLIAMS
Plaintiff,

vs.

LIFE CARE CENTERS OF
AMERICA, INC. (D/B/A LIFE

CARE CENTER OF KANSAS CITY

Defendant

ei i ctl i i i i i atl

Case No. 2020-cv000306

PLAINTIFF’S STATEMENT OF DAMAGES PURSUANT TO RULE 118

Plaintiff Dominic Williams, by and through undersigned counsel and pursuant to

Supteme Court Rule 118, states that her total monetary damages, exclusive of punitive

damages and attorney fees, are $295,125.10.

Respectfully submitted:

By: _/s/ Patrick G. Reavey

Patrick G. Reavey, KS# 17291
Kevin Koc KS# 24953
Livestock Exchange Building
1600 Genessee, Suite 303
Kansas City, MO 64102

Ph: 816.474.6300

Fax: 816.474.6302

Email: preavey@reaveylaw.com
Email: kkoc@reaveylaw.com
Website: www.teaveylaw.com

ATTORNEYS FOR PLAINTIFF
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 31 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 13th day of July, 2020, the foregoing was filed with the Clerk of
the Court using the Kansas Courts eFiling system, which will send notice of electronic filing
to the following counsel of record:

SANDERS WARREN RUSSELL & SCHEER LLP
Sean M. Sturdivan

Kaitlin Matsh-Blake

40, Corporate Woods

9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@swtsllp.com
Email: k.matsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

/s/ Patrick G. Reavey
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 32 of 41

ELECTRONICALLY FILED
2020 Jul 20 AM 7:46
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000306

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
DOMINIC WILLIAMS,

Plaintiff,
Vv. Case No. 2020-CV-000306
LIFE CARE CENTERS OF
AMERICA, INC. d/b/a LIFE CARE
CENTER OF KANSAS CITY,

Name ee Ne ee ee eee ee”

Defendants.
DEFENDANT’S AMENDED ANSWER AND AFFIRMATIVE DEFENSES

COMES NOW Defendant Life Care Centers of America, Inc. (“LCCA”), by and through
undersigned counsel, and for its Amended Answer and Affirmative Defenses, states as follows:
THE PARTIES

1. Upon information and belief, Plaintiff was a citizen of the State of Kansas at all relevant
times. LCCA is without sufficient information to admit or deny the remaining allegations of
paragraph 1 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s
response has the effect of a denial.

2. LCCA states that Life Care Centers of America, Inc. is a Tennessee corporation. Defendant
denies the remaining allegations of paragraph 2 of Plaintiff’s Petition.

JURISDICTION AND VENUE

3. LCCA denies that it in any way discriminated or retaliated against Plaintiff in violation of

any statutes or laws of the State of Kansas, including K.S.A. 39-1432, By way of further answer,

LCCA admits that Plaintiff filed a lawsuit claiming violations of K.S.A. 39-1432 and retaliation
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 33 of 41

under the statutes and laws of Kansas. LCCA denies the remaining allegations of paragraph 3 of
Plaintiff's Petition.

4. Paragraph 4 of Plaintiffs Petition contains a legal conclusion to which a response is not
necessary. To the extent a response is required, Defendant admits that the Life Care Center of
Kansas City facility is located in Wyandotte County, Kansas. By way of further answer, LCCA
denies that it violated K.S.A. 39-1432 in any way, that it terminated Plaintiff for a retaliatory
reason, or that it discriminated or retaliated against Plaintiff in violation of any statutes or laws of
the State of Kansas. LCCA denies the remaining allegations contained in Paragraph 4 of Plaintiff's
Petition.

STATEMENT OF FACTS

5. LCCA admits the allegations contained in paragraph 5 of Plaintiff’s Petition.

6. LCCA admits that Plaintiff worked as a CNA at Life Care Center of Kansas City, located
at 3231 W 61" Street in Kansas City, Kansas. LCCA denies the remaining allegations contained
in paragraph 6 of Plaintiff's Petition.

7. LCCA admits that Plaintiff was supervised while working at the Life Care Center of
Kansas City by Margaret Jones, Director of Nursing. LCCA denies the remaining allegations
contained in paragraph 7 of Plaintiff’s Petition.

8. Paragraph 8 of Plaintiff's Petition contains a legal conclusion to which a response is not
necessary. To the extent a response is required, LCCA is presently without sufficient information
to admit or deny the allegations contained in paragraph 8 of Plaintiffs Petition and, therefore,
pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

9, Paragraph 9 of Plaintiff's Petition contains a legal conclusion to which a response is not

necessary. To the extent a response is required, LCCA is presently without sufficient information
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 34 of 41

to admit or deny the allegations contained in paragraph 9 of Plaintiff's Petition and, therefore,
pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

10. Paragraph 10 of Plaintiffs Petition contains a legal conclusion to which a response is not
necessary. To the extent a response is required, LCCA is presently without sufficient information
to admit or deny the allegations contained in paragraph 10 of Plaintiffs Petition and, therefore,
pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

11. LCCA denies the allegations contained in paragraph 11 of Plaintiff’s Petition.

12. LCCA denies the allegations contained in paragraph 12 of Plaintiff's Petition.

13, LCCA admits that the Kansas Department for Aging and Disability Services conducted a
Health Survey of the Life Care Center of Kansas City facility in August 2019, but denies that
inspectors were present on August 11, 2019. LCCA is without sufficient information to admit or
deny the remaining allegations contained in paragraph 13 of Plaintiffs Petition, and, therefore,
pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the effect of a denial.

14. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 14 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

15. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 15 and its subparts (a) — (f) of Plaintiff's Petition. Neither Margaret Jones
nor Roxie Vaughns were aware of any participation by Plaintiff in the survey/investigation before
her separation from employment. Further, the survey/investigation results do not list any
employees or residents by name. Therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response

has the effect of a denial.
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 35 of 41

16, LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 16 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

17, LCCA admits that the Health Survey was completed on or about August 22, 2019 and that
Life Care Center of Kansas City received an Amended CMS-2567 Form on or about September 5,
2019. LCCA is presently without sufficient information to admit or deny the remaining allegations
contained in paragraph 17 of Plaintiff's Petition, including but not limited to whether Plaintiff
participated and/or cooperated in the survey/investigation. The Amended CMS-2567 Form did
not identify any investigation participants by name. Therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

18. LCCA denies the allegations contained in paragraph 18 of Plaintiffs Petition.

19. LCCA states that the Amended CMS-2567 Form is the best evidence of the
survey/investigation results, but admits that the survey/investigation resulted in some minor
deficiencies capable of correction or resolution as noted by the Kansas Department for Aging and
Disability Services, As indicated previously, LCCA is presently without sufficient information to
admit or deny the allegations related to Plaintiff's participation in the survey/investigation and,
therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response on this particular allegation has
the effect of a denial. LCCA denies the remaining allegations contained in paragraph 19 of
Plaintiffs Petition.

20. LCCA denies the allegations contained in paragraph 20 of Plaintiff’s Petition.

21. LCCA denies the allegations contained in paragraph 21 of Plaintiff’s Petition.

22. LCCA denies the allegations contained in paragraph 22 of Plaintiffs Petition.
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 36 of 41

23. LCCA is without sufficient information to admit or deny the allegations of paragraph 23
of Plaintiff's Petition and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5), LCCA’s response has the
effect of a denial.

24. LCCA denies the allegations contained in paragraph 24 of Plaintiff’s Petition.

PLAINTIFF’S CAUSE OF ACTION FOR VIOLATION OF K.S.A., 39-1432,

25. LCCA incorporates by reference its responses to paragraph 1-24 as if fully set forth herein.

26. LCCA is presently without sufficient mformation to admit or deny the allegations
contained in paragraph 26 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

27, Paragraph 27 of Plaintiffs Petition contains a legal conclusion to which no response is
necessary. To the extent a response is required, LCCA denies that it violated K.S.A. 39-1432 in
any way, that it terminated Plaintiff for a retaliatory reason, or that it discriminated or retaliated
against Plaintiff in violation of any statutes or laws of the State of Kansas.

28. Paragraph 28 of Plaintiffs Petition contains a legal conclusion to which no response is
necessary. To the extent a response is required, LCCA denies that it violated K.S.A. 39-1432 in
any way, that it terminated Plaintiff for a retaliatory reason, or that it discriminated or retaliated
against Plaintiff in violation of any statutes or laws of the State of Kansas. By way of further
answer, LCCA denies that Plaintiff is entitled to damages or remedies, including attorney fees,
pursuant to K.S.A. 39-1432.

29. LCCA denies the allegations contained in paragraph 29 of Plaintiff’s Petition.

30. LCCA denies the allegations contained in paragraph 30 of Plaintiffs Petition.

31. LCCA denies the allegations contained in paragraph 31 of Plaintiffs Petition, and the

following WHEREFORE clause.
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 37 of 41

PLAINTIFE’S CAUSE OF ACTION FOR RETALIATORY DISCHARGE

32, LCCA incorporates by reference its responses to paragraph 1-31 as if fully set forth herein.

33. LCCA denies the allegations contained in paragraph 33 of Plaintiff’s Petition.

34. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 34 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

35. LCCA denies the allegations contained in paragraph 35 of Plaintiff’s Petition.

36. LCCA is presently without sufficient information to admit or deny the allegations
contained in paragraph 36 of Plaintiff's Petition, and, therefore, pursuant to Fed. R. Civ. P. 8(b)(5),
LCCA’s response has the effect of a denial.

37. LCCA denies the allegations contained in paragraph 37 of Plaintiff’s Petition.

38. LCCA denies the allegations contained in paragraph 38 of Plaintiff’s Petition.

39. LCCA denies the allegations contained in paragraph 39 of Plaintiff's Petition.

40. LCCA denies the allegations contained in paragraph 40 of Plaintiff’s Petition,

41. LCCA denies the allegations contained in paragraph 41 of Plaintiffs Petition.

42, LCCA denies the allegations contained in paragraph 42 of Plaintiff’s Petition.

43. LCCA denies the allegations contained in paragraph 43 of Plaintiff’s Petition and the
following WHEREFORE clause.

AFFIRMATIVE DEFENSES
Defendant LCCA’s affirmative and other defenses are set forth below. By stating a
defense, Defendant LCCA does not thereby assume the burden of proof on such defense except to

the extent applicable law requires Defendant to plead and prove the defense in order to avail itself
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 38 of 41

of the defense. Defendant LCCA reserves the right to assert any additional defenses that arise
during discovery evidence presented at trial.

1, Plaintiffs Petition fails to state a claim or cause of action upon which relief may be
granted and should be accordingly dismissed. _

2, Defendant LCCA states that Plaintiff has failed to mitigate her damages herein by,
upon information and belief, failing to use reasonable efforts to seek re-employment.

3. Defendant LCCA states that Plaintiffs claims are barred in whole or in part to the
extent she failed to comply with the jurisdictional and/or procedural prerequisite for any claims in
this action.

4, Defendant LCCA states that Plaintiff unreasonably failed to take advantage of any
preventive or corrective opportunities provided by LCCA.

5. Plaintiff failed to follow the procedures and policies of his employer in reporting
any alleged harassment, discrimination, or retaliation to the appropriate personnel at LCCA, and
Plaintiff is therefore barred from recovery against LCCA pursuant to Burlington Industries, Inc. v.
Ellerth, 524 U.S, 742 (1998) and Faragher v. City of Boca Raton, 524 U.S. 775 (1998),

6. Defendant LCCA states that to the extent Plaintiff has failed to satisfy any
conditions precedent which are necessary to maintain her claims, or fail to exhaust administrative
remedies, such claims are barred.

7, Defendant LCCA states that it exercised appropriate business judgment in making
employment decisions, if any, concerning Plaintiff.

8, Defendant LCCA states that Plaintiff's claims for prejudgment interest and non- |

economic damages are precluded and those claims should be dismissed.
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 39 of 41

9. Defendant LCCA states that any employment action taken with respect to Plaintiff
was taken for a legitimate, non-discriminatory, non-retaliatory business reasons, in good faith,
without malicious and without outrageous conduct. Defendant LCCA expressly denies that any
impermissible factor, including any alleged participation in a Health Survey, played a role in any
employment decisions made and/or actions taken, if any, regarding Plaintiff.

10. Defendant LCCA alleges that although it believes it has no liability to Plaintiff, if
the Court finds in favor of Plaintiff, Defendant LCCA is entitled to an offset to any amount of
income continuation paid by or on behalf of any entity, including unemployment benefits,

ll. Defendant LCCA states that Plaintiff's damages, if any, were caused by her own
conduct, and/or by her failure to properly perform her job duties.

12. For further answer and defense to Plaintiff’s Petition, Defendant LCCA states that
some or all of the claims alleged in the Petition may be barred, in whole or in part, by the applicable
statute of limitations and by laches, waiver, and/or estoppel.

13. For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
Plaintiff's claims are barred to the extent that this Court lacks subject matter and/or other
jurisdiction over all or portions of Plaintiff's Petition,

14. For further answer and defense to Plaintiffs Petition, Defendant LCCA states that
all events which occurred more than 300 days prior to the filing of Plaintiff's Charge of
Employment Discrimination with the EEOC or any appropriate state or local agency are untimely
under Title VII, and the Kansas Act Against Discrimination, and are not properly assertable in this
action; nor is the Plaintiff entitled to relief under the aforementioned statutes in this action for any
events which occurred more than 300 days prior to the filing of her Charge of Employment

Discrimination.
Case 2:20-cv-02362-SAC-JPO Documenti1-1 Filed 07/23/20 Page 40 of 41

15, For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
any compensatory or punitive damages are limited to the amounts authorized by Federal or Kansas
law.

16. For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
Plaintiff is not entitled to a jury trial on claims for back pay, front pay, interest or equitable relief.

17, For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
Plaintiff’s claims for damages are barred or limited by the after-acquired evidence doctrine.

18. For further answer and defense to Plaintiff's Petition, Defendant LCCA states that
itis entitled to an off-set or credit for any amounts paid by the parties or non-parties to this litigation
to Plaintiff arising out of the incident described in the Petition, including but not limited to
contractual adjustments on medical expenses or unemployment benefits.

19, Any and all allegations not specifically admitted herein are denied.

20. Defendant LCCA reserves the right to amend these affirmative defenses as
information is discovered through the course of investigation and discovery.

DEMAND FOR JURY TRIAL
LCCA hereby demands a trial by jury for all triable issues.

Respectfully submitted,
SANDERS WARREN RUSSELL & SCHEER LLP

/s/ Sean M. Sturdivan

Sean M. Sturdivan KS #21286
Kaitlin M. Marsh-Blake KS #26462
9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210

Phone: (913) 234-6100

Facsimile: (913) 234-6199

Email: s.sturdivan@swrsllp.com

Email: k.marsh-blake@swrsllp.com
ATTORNEYS FOR DEFENDANTS

 

9
Case 2:20-cv-02362-SAC-JPO Document 1-1 Filed 07/23/20 Page 41 of 41

CERTIFICATE OF SERVICE

I hereby certify that on the 20" day of July, 2020, the foregoing was filed with the Clerk
of the Court using the Kansas Courts eFiling system, which will send notice of electronic filing to
all counsel of record.

Patrick G. Reavey

Reavey Law LLC

The Livestock Exchange Building
1600 Genessee, Suite 303

Kansas City, Missouri 64102
Phone: (816) 474-6300

Email: preavey@reaveylaw.com
ATTORNEYS FOR PLAINTIFF

/s/ Sean M. Sturdivan
ATTORNEY

10
